Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 1 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 2 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 3 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 4 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 5 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 6 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 7 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 8 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19   Entered 06/06/19 15:08:49   Page 9 of 11
Case 19-30762-thf   Doc 28   Filed 06/06/19 Entered 06/06/19 15:08:49   Page 10 of
                                         11
Case 19-30762-thf   Doc 28   Filed 06/06/19 Entered 06/06/19 15:08:49   Page 11 of
                                         11
